DRIBBEN, Judge,
concurring in result:
The real maximum period of confinement faced by appellant, as provided for in his negotiated pretrial agreement, was four months.* All of the facts persuade me that appellant’s agreement was as attractive in terms of a five-year potential as one of nine years. In arriving at this conclusion, I found it impossible to determine the defense counsel’s understanding of the convening authority’s and staff judge advocate’s inclinations or his interpretation of the past history of previous decisions in similar cases. Because these matters are speculative and not a matter of record, I disassociate myself from their consideration in ascertaining the providency of this plea.

 The convening authority agreed to suspend any confinement in excess of four months for a period of 12 months. Any confinement beyond four months imposed upon appellant would only result from his future wrongdoing.